841 So. 2d 275 (2002)
Michael HARAWAY
v.
Michael PHILLIPS and Tammy Phillips.
2010378.
Court of Civil Appeals of Alabama.
July 26, 2002.
*276 G. David Odem, Florence, for appellant.
Submitted on appellant's brief only.
PITTMAN, Judge.
Michael Phillips and Tammy Phillips filed a petition for protection from abuse, pursuant to the Protection from Abuse Act ("the Act"), § 30-5-1 et seq., Ala.Code 1975. The Phillipses alleged that Michael Haraway had followed their vehicle while driving his motorcycle, that he had followed too closely and had driven beside their vehicle, threatened them with violence, yelled profanity at them, and almost caused them and other drivers to wreck along Highway 72 in Rogersville. The Phillipses alleged in their petition that Haraway had committed similar threatening conduct toward them on prior occasions. Mrs. Phillips also alleged that Haraway had harassed and stalked her before her marriage; she and Haraway had dated for a short time, and he began this conduct after their relationship ended.
The trial court issued a protection-from-abuse order prohibiting Haraway from committing threatening conduct against the Phillipses in the future. Haraway requested a hearing so that he could contest the Phillipses' allegations. Following the ore tenus hearing, the trial court continued the protection-from-abuse order for one year.
Haraway appeals. He argues that the Phillipses did not support their petition by a preponderance of evidence. He also argues that the Act does not apply in this case because he is not a "family or household member" as defined in § 30-5-2(a)(4). We conclude that this second argument is dispositive and we reverse the trial court's judgment.
Section 30-5-2(a)(1) defines "abuse" as:
"The occurrence of one or more of the following acts, attempts, or threats between family or household members, as defined by this chapter."
Section 30-5-2(a)(4) defines "family or household members" as:
"A spouse, former spouse, parent, child, or any other person related within the 6th degree consanguinity or affinity or common-law marriage, a person with whom the plaintiff has a child in common, or a present or former household member."
Haraway dated Tammy Phillips before she married Michael Phillips. Haraway and Tammy were never married. Haraway is not related to Michael. Haraway was never a "household member" in either Michael's or Tammy's household. Therefore, we conclude that the Act does not apply in this case. The trial court erred by entering a protection-from-abuse order pursuant to the Act.[1] The trial court's judgment is reversed, and the cause is remanded for proceedings consistent with this opinion.
REVERSED AND REMANDED.
*277 YATES, P.J., and CRAWLEY and MURDOCK, JJ., concur.
THOMPSON, J., concurs in the result.
NOTES
[1]  This opinion does not preclude the Phillipses from seeking other relief available to them under Alabama law.